DENY and Opinion Filed September 23, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00931-CV

                       IN RE WALLY YAMMINE, Relator

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00009-C

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Molberg
      Before the Court is relator’s September 21, 2022 petition for writ of

mandamus. In her petition, relator complains about the trial court’s failure to rule on

her pending motion for default judgment.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate remedy by appeal. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition and the record before us, we conclude that relator has

not demonstrated that the trial court clearly abused its discretion.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                         /Ken Molberg//
                                         KEN MOLBERG
220931f.p05                              JUSTICE




                                      –2–